DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 12/17/2021 has been entered. Applicant has amended claims 1-15. No claims have been added or cancelled. Claims 1-15 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over in view of Araki et al (US 2018/0173721) in view of Memon et al (US 2020/0028894). Memon teaches the amended limitations as seen in the current rejection below.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2018/0173721) in view of Memon et al (US 2020/0028894).
Regarding claim 1, Araki teaches a method comprising: connecting a file storage application that processes file operations with a block storage application that processes block operations by establishing multiple communication sessions between the file storage application and the block storage 10application ([0090 - The file control unit 130C issues a write request to write the state information of the file control unit 130C to the shared memory 113 to the block control unit 120C via the logical control path 304C (step S2001)); and exposing multiple logical volumes provided by the block storage application to the file storage application over the multiple communication sessions established between the file storage application and the block storage application using a total number of logical paths to the logical volumes that is equal to a total number of the logical volumes 15provided by the block storage application to the file storage application (Figure 1, 111A-C Logical Volumes). 
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, and exposing multiple logical volumes provided by the block storage application to the file storage application over each of the multiple iSCSI communication sessions established between the file storage application and the block storage application, using a total number of logical paths to the logical volumes exposed over all the iSCSI communication sessions established between the file storage application and the block storage application.
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)), and exposing ([0100]- For example, the user 102.sub.1 might change the location preference in the policy data 462 for a storage target that has an active and/or connected session to a virtualized controller at a certain node in the cluster. Based on this change, the storage target connection can be migrated to the virtualized controller at the preferred location. Specifically, when a connection is migrated (see “Yes” path of decision 428), the connection to the then-current virtualized controller can be closed (at step 430). The herein disclosed techniques can then be used to redirect the computing device to the newly-selected virtualized controller (at step 432). When no connection is migrated (see “No” path of decision 428), the computing device can be redirected to the newly-selected virtualized controller (at step 432)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, and exposing multiple logical volumes provided by the block storage application to the file storage application over each of the multiple iSCSI communication sessions established between the file storage application and the block storage application, using a total number of logical paths to the logical volumes exposed over all the iSCSI communication sessions established between the file storage application and the block storage application as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations 
Regarding claim 2, Araki teaches wherein exposing the logical volumes to the file storage application further comprises: exposing a different subset of the logical volumes to the file storage application 20over each one of the communication sessions (Figure 3, 224 Logical Vol Number); and exposing each individual logical volume to the file storage application through a single corresponding logical path (Figure 3, 221-222 I/O path number and type).  
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, 
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).

Regarding claim 3, Araki teaches further comprising:  25balancing the logical volumes across the multiple communication sessions between the file storage application and the block storage application such that the subsets of the logical volumes exposed to the file storage application over the communication sessions each contain an equal number of logical volumes (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols).  
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, 
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).
Regarding claim 430	Rega, Araki teaches wherein the number of logical volumes contained in each - 22 -Attorney Docket No.: subset of the logical volumes exposed to the file storage application over one of the (Figure 3, path 3 – 3 paths / 3 vols = 1, path 3 has 1 vol).  
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, 
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).
Regarding claim 5, Araki teaches further comprising: in response to detecting the creation of a new logical volume provided by the block storage application to the file storage application, exposing the new logical volume 10to the file storage application over one of the communication sessions currently exposing a smallest subset of the logical volumes to the file ([0070 - When "logical I/O path" is included in the creation instruction, the block control unit 120 may set the "logical I/O path" to the I/O path type 222. When an I/O path number is included in the creation instruction, the block control unit 120 may set the I/O path number to the I/O path number 221).  
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, 
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).
Regarding claim 6, Araki teaches further comprising: wherein the subsets of the logical volumes exposed to the file storage application 15over the communication sessions are balanced across the communication sessions by the block storage application (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols). 

Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).
Regarding claim 7, further comprising: wherein the subsets of the logical volumes exposed to the file storage application 20over the communication sessions are balanced across the communication sessions by the file storage application (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols). 
Akari does not teach multiple iSCSI (Internet Small Computer Systems Interface) communication sessions, 
Memon teaches multiple iSCSI (Internet Small Computer Systems Interface) communication sessions ([0090] According to the herein disclosed techniques, some or all sessions on a then-current hosting virtualized controller can be migrated to the alternative virtualized controller. Specifically, the leader virtualized controller can issue a storage target connection migrate command to the then-current hosting virtualized controller (e.g., virtualized controller 126.sub.1) to migrate one or more of its connections (message 406)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings Araki to include multiple iSCSI (Internet Small Computer Systems Interface) communication sessions as taught by Memon. It would be advantageous to improve the way data is accessed when the computer is performing operations pertaining to storage controller selection, and/or for improving the way data is manipulated when performing computerized operations pertaining to storage controller selection as taught by Memon ([0151]).
Claims 8-15 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitation but directed towards a data storage system and computer program product.






Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166